Title: Board of Visitors, University of Virginia, 19 July 1827
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Thursday. July 19. The board met, present the same as yesterday.
                        Resolved that the Bursar of the University be authorised to borrow from Thomas Jefferson Randolph,
                            trustee of Mrs Martha Randolph, a Sum not exceeding Twenty thousand dollars, at an interest of Six per centum, per annum, payable Semi-annually, at the office of the Farmer’s bank of
                            Virginia, in Richmond.
                        For the money so borrowed, a stock shall be created, irredeemable for twenty years, and afterwards
                            redeemable as shall be expressed in the certificates hereby directed to be issued.
                        For each Sum of five hundred dollars so borrowed, a certificate shall be issued to the lender, signed
                            by the Rector and countersigned by the Bursar, under the seal of the University; to the effect following:
                        The Rector & Visitors of the University of Virginia, owe to Thomas Jefferson Randolph, trustee
                            for Mrs Martha Randolph, the Sum of five hundred dollars, for so much money borrowed of him, pursuant to an act of the
                            General assembly, passed on the day of , entitled which Sum they promise and oblige themselves and their successors to pay
                            or cause to be paid to the Said trustee, his executors, administrators or assigns, at the expiration of [twenty years]
                            from this date, at the office of the Farmer’s bank of Virginia, in Richmond, together with six per
                                centum, per annum, interest thereon, payable at the Said office, on the 1st day of
                            January and the first day of July, in each year.
                        In testimony whereof, We, the Rector & Bursar of the Said University, acting under a resolution
                            of the board, passed on the 19th of July 1827, have hereunto Set our hands and caused the Seal of the University to be
                            affixed, this day of , in the year Eighteen hundred and 
                         A. G. J. M.
                        Bursar Rector
                        (Seal)
                        The certificates so issued shall be numbered in succession 1. 2. 3 &c. Numbers 1. & 2.
                            shall be made payable twenty years after date; Numbers 3. & 4. twenty one years after date; numbers 5 & 6,
                            twenty two years after date; and so each two successive numbers shall be made payable one year later. But on each
                            certificate, except numbers 1. & 2., there shall be an endorsement bearing even date with the certificate, and
                            signed by the lender, to the following effect:
                        Memorandum—Though the principal sum appearing due by the within certificate, cannot be demanded by the
                            holder till the time at which it is made payable within, yet it will be at the pleasure of the Rector & Visitors
                            to pay the Sum at any earlier period, after the expiration of twenty years from the date. 
                        Given under my hand, this day of , eighteen hundred and 
                        T. J. R.
                        trustee.
                        Pursuant to the said memorandum, this board retains the full power of paying the principal sum which
                            shall be due on each certificate, at any time after the expiration of twenty years from its date; although it may be made
                            payable, on the face of the certificate, at a later period.
                        For the payment of the interest, and redemption of the principal of the loan hereby authorised, the
                            board pledges the annuity of the University payable from the Literary fund.
                        The Money borrowed in pursuance of this resolution, shall be applied to the payment of the debts of the
                            University, due & to become due; to the finishing of its buildings; to supplying water to the University, and
                            purchasing a fire engine & hose.
                        The celebration of the anniversary of Independence & of Washington’s birthday, in a manner becoming a
                            literary institution, is recommended to the Professors & students, as a duty worthy of constant observance. But no
                            festivities which naturally lead to excess, are admissible on the occasion. Public dinners therefore, are strictly
                            prohibited; though a ball or other evening party attended by professors & students, having its pleasures chastened
                            by the company of ladies, is allowed, under such regulations as the faculty may prescribe.
                        The celebration most appropriate to a University, must blend literature & science with the
                            indulgence of patriotic feeling.
                        The board therefore recommend for the fourth of July, the reading of the Declaration of Independence,
                            with suitable solemnities; orations, on the day and on other subjects, historical, literary and scientific—to be spoken
                            or read, under the regulation of the faculty. They recommend that the subjects of composition shall be given to the
                            students, a suitable time before hand; that each student who pleases, compose an oration or write a discussion, on such as
                            he may select; that these compositions, with the name of the author sealed, be submitted to the faculty, for their
                            inspection & criticism; that such as are deemed proper to be publicly read or spoken, have their seals broken and
                            be returned to their authors, for the purpose of being read or spoken; and that those which may not be deemed proper for
                            public exhibition, be returned to their authors, with the seals unbroken.
                        For the 22d. February, they recommend, under similar regulations, compositions on subjects illustrating
                            the life and character of Washington, and other Suitable subjects; to be publicly read or spoken, as may be deemed proper
                            by the faculty.
                        Resolved that Martin Dawson be authorised & desired to examine and settle the accounts of the
                            Proctor since the period of the last examination and settlement: And that J. H. Cocke & J. C. Cabell, or either of
                            them, be a committee to examine & settle in like manner, the accounts of the Bursar.
                        Resolved that, from the commencement of the session, till the last of April, the hours of lecture shall
                            commence at half after Seven, & follow in the succession heretofore prescribed, till half after one; and there
                            shall be an interval of one hour, for dinner, so as to postpone the last prescribed lecture to the hours between half
                            after two and half after four o’clock.
                        From the last of April till the end of the session, the lectures shall commence at half after five in
                            the morning; and continue till half after seven. Then allowing half an hour for breakfast, shall commence at eight, and
                            continue in regular succession, each occupying two hours, till two o’clock in the afternoon.
                        The days for lectures in the several schools, and the order in which they will succeed each other,
                            shall be as heretofore prescribed by this board.
                        Resolved that in every instance in which an infraction of any regulation on the part of a student,
                            comes under the notice of a professor, it shall be his special duty to make an official report of the case to the
                            Chairman.
                        Resolved that, in addition to the examinations already required, it shall be the duty of the Professors
                            of the University, to prescribe to the students in their respective classes, frequent & regular themes; adapted to
                            their previous acquirements, and calculated to develope and strengthen their mental faculties.
                        Resolved that, on the subject of publishing the names of the students with reference to their proficiency in
                            their classes, the board refer it to the more deliberate consideration of the faculty whether they will make any
                            publication in the newspapers at all.
                        If any such publication should be thought expedient, the board earnestly recommmend it to the faculty, to
                            publish only the names of a few preeminently distinguished, in each class; exceeding in no class, either five in number,
                            or one fifth of the whole.
                        They approve the classification of the whole number of students, as proposed by the faculty, so as to
                            ascertain their relative proficiency. But they recommend that that classification shall be no farther used than to be laid
                            before the visitors, and to enable the chairman to communicate to each parent & guardian, the standing of his own son
                            & ward, without informing him of the standing of any other student in the class.
                        Resolved that the annual salary now paid to the Janitor be hereby augmented by twenty five dollars.
                        Resolved that the letter of Dr Emmet of July 10th., and the account of the Mutual assurance Society, be
                            referred to the Executive committee, to be acted upon by them, as may be found expedient.
                        Resolved that, in answer to the letters of Mr Egan, the secretary is requested to inform him that, while the
                            visitors feel interested in the prosperity of his school, & would cheerfully, if they could, contribute to its
                            success; they do not consider themselves justified in recognising a connexion between it and the University, or in
                            acceding to Mr. Egan’s request, by relaxing the laws which have been enacted for the government of their library.
                        Resolved that the regular session of the Rector and Visitors of the University shall hereafter be held
                            annually on the 10th. day of July; or, if that be sunday, on the next day: and be continued at the discretion of the
                            board.
                        Resolved that the Chairman of the Faculty shall be authorised to employ a suitable person to work the
                            Lithographic press, when required by the Professors of the University; and to attend the professors of Natural Philosophy
                            & Chemistry, in their lecture rooms & in the Laboratory
                        The person thus employed shall receive as a compensation for his services a sum not exceeding one
                            hundred & twenty dollars per annum; and shall be removable at any time, at the pleasure
                            of the Chairman of the Faculty.
                        Resolved that William Matthews, the Military Instructor, be authorised to have the use of the Library, on the
                            same terms and conditions as if he were a student, so long as he may reside within the precincts of the University.
                        Resolved that no student, without permission of the faculty, shall leave any class which he may have entered,
                            or leave the University before the end of the session. And if any shall offend herein, he shall be subject to any of the
                            major or minor punishments, or may be refused admission into the University, at the next session, at the discretion of the
                            Faculty.
                        Resolved That the school hitherto denominated the school of anatomy and Medicine, shall be hereafter called
                            The School of Medicine; the professor thereof shall be called The Professor of Medicine; and there shall be taught
                            therein, in addition to what is now required, Obstetricks and Medical Jurisprudence.
                        Students paying the professor his full fee, will have the benefit of attending all his classes; and
                            those desiring to attend only the class of Medical Jurisprudence, shall be allowed to attend that, on the payment of a fee
                            of fifteen dollars. Provided however, that if the Lectures on Medical Jurisprudence during the next Session, cannot be
                            delivered within the regular hours of lecture assigned to the professor; and they should be delivered in extra-hours, the
                            professor shall be entitled to a fee of fifteen dollars from every student attending these lectures.
                        Resolved as follows: All the duties originally assigned to the school of Natural history, except those
                            pertaining to Chemistry, having been dispensed with for the present; and Materia Medica & Pharmacy having been
                            assigned to the professor of that school, it shall hereafter be called the school of Chemistry and Materia Medica. The
                            professor shall be called the Professor of Chemistry and Materia Medica. Every student paying his full fee, shall be
                            entitled to the benefit of attending all his classes, whether of Chemistry or Materia Medica; and any student desiring to
                            attend his class of Materia Medica alone, shall be allowed to attend that on the payment of a fee of fifteen dollars.
                        Resolved as follows—Every student paying to the professor of Moral Philosophy, his full fee, shall be
                            entitled to the benefit of all his classes, including that of Political economy; and those desirous of attending the class
                            of Political economy alone, shall be allowed to attend that, on the payment of a fee of fifteen dollars.
                        Resolved as follows—So much of the existing enactments, as requires a deposit of ten dollars to be
                            paid to the bursar, in order to entitle a student to the use of the library; and as requires the librarian to report to
                            the bursar, the fines and damages assessed against students, shall be, and the same is hereby repealed.
                        Every student who shall have matriculated and paid a deposit of ten dollars to the proctor, shall be
                            entitled to the use of the library, upon the terms and under the restrictions prescribed by the enactments. It shall be
                            the duty of the Librarian to report all fines and damages assessed against a student on account of the library, to the
                            proctor; who shall charge the same to the student and deduct the amount from the deposit in his hands.
                        Resolved That if at the end of the present year, the number of students boarding at the hotels do not exceed
                            one hundred & seventy five, the hotel keepers shall be reduced to five; and if the number do not exceed one
                            hundred and forty, the number of hotel-keepers shall be reduced to four. And the executive committee are requested to
                            cause the necessary previous notice to be given to such as are to be removed.
                        Resolved as follows—The board have considered the letter of Warner W. Minor, addressed to the Chairman
                            of the Faculty, & dated on the 13th of June; and being of opinion that that letter is written in a very improper
                            spirit, and that the transaction which it vindicates is an obvious breach of the enactments, they recommend the subject to
                            the attention of the Chairman of the Faculty and the Executive Committee: advising that they shall require a strict
                            conformity with the enactments in this respect; and, in default of such conformity, that they take the proper measures to
                            inflict the penalties, and apply the necessary corrective.
                        The Board then adjourned to the second Monday in December next.
                        
                            
                            Nichs: Ph: Trist
                        
                        Secy.
                        
                            
                                
                            
                        
                    